Citation Nr: 1141551	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  08-00 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran had active military service in the Navy from July 1951 to August 1954, in the Marine Corps from October 1954 to October 1957, and in the Air Force from October 1957 to July 1977.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In that decision, the RO granted service connection for right ear hearing loss, for which a noncompensable (zero percent) rating was assigned.  However, after also reopening the claim for left ear hearing loss on the basis of new and material evidence (since service connection also had been previously considered and denied for this ear, as well, a decision that was not appealed), the RO proceeded to again deny this claim regarding this ear on its underlying merits. 

The Veteran appealed both the noncompensable rating assigned for his right ear hearing loss and the denial of service connection for left ear hearing loss.  However, during his July 2009 hearing before the undersigned Veterans Law Judge of the Board, the Veteran withdrew his claim for a higher initial rating for his right ear hearing loss, so that claim is no longer at issue.  See 38 C.F.R. § 20.204 (2011).

In an April 2010 decision, the Board agreed with the RO that there was new and material evidence and therefore granted the Veteran's petition to reopen his claim for service connection for left ear hearing loss.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (when there is a final decision concerning a particular claim, the Board does not have jurisdiction to review the claim on a de novo basis in the absence of a finding that new and material evidence has been submitted).  But rather than immediately readjudicating this claim on its underlying merits, the Board remanded this claim to RO via the Appeal Management Center (AMC) in Washington, DC, for further development and consideration. 

On the premise that all requested development had been accomplished, the AMC readjudicated the claim in a September 2010 supplemental statement of the case (SSOC), continued to deny service connection, and returned the file to the Board for further appellate consideration of this claim. 

The Board advanced the claim on the docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

And in December 2010, the Board issued a decision denying the claim, which the Veteran appealed to the U. S. Court of Appeals for Veterans Claims (Court/CAVC).  In a July 2011 order, granting a joint motion, the Court vacated the Board's decision and remanded the claim to the Board for further development and readjudication in compliance with directives specified in the joint motion.

So to comply with the Court's order, the Board in turn is again remanding the claim to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

As already has been conceded when previously adjudicating this claim, the results of the Veteran's May 2007 VA compensation and Pension examination (C&P Exam) indicate he is deaf in his left ear since he has 105+ decibel losses at each of the relevant frequencies of 500, 1000, 2000, 3000 and 4000 Hertz and has 0 percent speech recognition.  So, clearly, he now has sufficient hearing loss in this ear to satisfy the threshold minimum requirements of 38 C.F.R. § 3.385 to be considered a ratable disability by VA standards.  Consequently, the determinative issue is whether this current left ear hearing loss (deafness) is somehow attributable to his military service or, instead, the result of other unrelated factors or causes.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico  v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998). 

The Veteran's service treatment records (STRs) show that his enlistment and discharge exams from the Navy and Marine Corps do not indicate any complaints or treatment relating to left ear hearing loss but, instead, show normal hearing of 15/15 on whispered voice testing.  His October 1957 Air Force enlistment exam also shows normal hearing of 15/15 on whispered voice testing.  As well, the reports of his July and October 1963, November 1965, September 1966, and April 1968 periodic and flight examinations indicate his hearing acuity in this ear was still generally within normal limits on those several additional occasions. 

The report of the Veteran's July 1970 periodic examination, however, notes he had high frequency hearing loss, mild, bilaterally.  Concerning his left ear, in particular, his pure tone thresholds, in decibels, were as follows: 


HERTZ


500
1000
2000
3000
4000
6000
LEFT
10
0
5
10
10
35

His STRs also include a November 1975 note providing that he showed high frequency hearing loss on his periodic exam.  The report of that November 1975 periodic exam indicates his left ear pure tone thresholds, in decibels, were as follows: 


HERTZ


500
1000
2000
3000
4000
6000
LEFT
15
0
10
10
15
50


Similarly, the report of his March 1977 military retirement examination notes bilateral high frequency hearing loss.  His left ear pure tone thresholds, in decibels, were as follows: 


HERTZ


500
1000
2000
3000
4000
6000
LEFT
0
0
0
0
0
40

So there were at least three occasions during his many-year military career when there were objective clinical indications - based on the results of audiometric testing - of hearing loss in his left ear at 6,000 Hertz.  And although hearing loss in this higher 6,000 Hertz frequency is not contemplated by 38 C.F.R. § 3.385 (which only contemplates the lesser frequencies of 500, 1000, 2000, 3000 and 4000 Hertz), the Court has held that the provisions of this regulation do not have to be met during service or, as specifically concerning an organic disease of the nervous system like sensorineural hearing loss (SNHL) within the one-year presumptive period after service, only currently.  See Hensley v. Brown, 5 Vet. App. 155 (1993); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  And, as mentioned, the report of the Veteran's more recent May 2007 VA C&P Exam confirms he now meets the requirements of § 3.385, i.e., now has sufficient hearing loss in this ear to be considered an actual ratable disability by VA standards.  Indeed, according to the results of his May 2007 C&P Exam, he is now deaf in this ear since he has 105+ decibel losses in each of the specified frequencies of 500, 1000, 2000, 3000 and 4000 Hertz and 0 percent speech recognition. 

That said, there still must be competent medical nexus evidence establishing a relationship or correlation between this current left ear hearing loss (deafness) and his military service, including the loss in the 6000 Hertz frequency that he had during his service.  As a layman, he is incapable of providing this necessary linkage, himself, because the type of condition at issue is not readily amenable to mere lay comment regarding its etiology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The report of the Veteran's May 2007 VA C&P Exam provides an ultimately unfavorable opinion as to this purported relationship between his current left ear hearing loss (deafness) and his military service.  The report of this evaluation explains that he appears to have entered service with normal hearing for all intents and purposes, although it is possible he had a high frequency hearing loss (in the range above 4000 hertz) since, according to this VA examiner, whispered voice testing often misses existing high frequency hearing loss (HFHL).

This report also provides that, as to the shift in hearing at 6,000 Hz during his military service, while this frequency is NOT used for VA rating purposes, it can indeed be an early indicator of noise-related changes.  But when all was said and done, this VA examiner ultimately concluded that only the Veteran's right ear hearing loss was as likely as not (50/50 probability) caused or at least aggravated by his military service.  And this favorable opinion concerning the right ear is the reason service connection since has been granted for the hearing loss in that ear.  But concerning the left ear, this VA examiner indicated that it should however be noted that the left ear hearing loss is NOT typical of hearing loss from noise many years following the noise exposure or antecedent event.  This VA examiner therefore could not totally attribute the hearing loss in the left ear to being related to the Veteran's military service, especially since hearing loss based on noise exposure is typically bilateral and equal in nature and degree, certainly NOT as asymmetric as his left ear hearing loss is currently.

This VA C&P examiner's report seems consistent with an August 1998 letter from a private ear, nose & throat (ENT) specialist, R.C.W., M.D., since both doctors more so related the hearing loss in the Veteran's right ear to previous noise exposure coincident with his military service, without also definitively indicating this connection equally applies to his left ear.  However, the VA C&P examiner kept open this possibility by acknowledging that the shift in hearing at 6,000 Hertz during the Veteran's military service indeed could be an early indicator of noise-related changes, and since this VA C&P examiner, by saying he could not "totally" attribute the hearing loss in the left ear to being related to the Veteran's military service, by implication, is also acknowledging that at least a portion of the hearing loss in this ear (now deafness) could be the result of his military service.

Therefore, pursuant to the Board's April 2010 remand, an additional medical nexus opinion was requested as a result of the equivocality in the May 2007 VA examiner's report.  In particular, the Board was concerned with this evaluating VA audiologist's statement that the shift in hearing at 6000 Hz during the Veteran's military service could indeed be an early indicator of noise-induced changes.  This evaluating audiologist also had stated that she could not "totally" attribute the hearing loss in the Veteran's left ear to his military service, thereby indicating (at least by implication) that at least some of his hearing loss in this ear could be due to noise exposure in service.  The Board also considered it potentially significant that the Veteran's STRs showed that, in July 1957, he had received treatment for left ear symptoms (specifically, an ear ache) diagnosed as otitis externa, but which apparently had resolved.  As well, his STRs showed that, in July 1974, he had received treatment for complaints of his ears being plugged up and his ear canals being full of wax, requiring irrigation of the cerumen.  Hence, additional comment was needed as to whether and to what extent those problems may have been affecting his hearing in his left ear.

Because of this looming uncertainty and need for additional medical comment, the Veteran was initially evaluated by another VA audiologist in May 2010.  In her report, however, this audiologist indicated the requested opinion concerning the etiology of the Veteran's left ear hearing loss should be made by an ENT physician, so a specialist.  Therefore, she declined to comment.

In August 2010, a VA ENT physician reviewed the claims file and examined the Veteran personally before concluding that his left ear hearing loss is unrelated to his military service - including to the type of noise exposure alleged.  In disassociating the current left ear hearing loss from service, this commenting physician provided the following rationale:

The [Veteran] is service connected for his right[-]sided hearing loss, and rightly so since this is SNHL [sensorineural hearing loss] that is typical for noise-induced hearing loss and the [Veteran] did have a significant amount of noise trauma in the military that could be related to this.  The hearing loss on the left side is NOT typical of noise[-] induced hearing loss.  The [Veteran] is essentially deaf on the left side with only mild to moderate loss on the contralateral side - This can occur for a number of reasons: 

1.  Brain tumor: the [Veteran] has had an MRI that has ruled this out 

2.  Meniere's Disease: but the [Veteran] does not have associated symptoms such as vertigo and tinnitus that accompany this disease 

3.  Sudden sensorineural hearing loss secondary to an ischemic event or viral illness:  I think that this is more likely the cause of his hearing loss, but he does not confirm an acute loss that would be typical for this cause 

4.  Significant unilateral noise trauma:  the [Veteran] denied a history of an event consistent with this 

Therefore, I cannot confirm an etiology of his profound hearing loss on the left side, but I do feel it is medically accurate to conclude that his PROFOUND hearing loss on the left side was not caused by repetitive noise trauma such as he described in his history.  There is some other cause of his PROFOUND hearing loss.  If this etiology for his (sic) not present that caused his PROFOUND hearing loss on the left, I would suspect that his hearing on the left would look very similar to the hearing loss that he has on the right.

As reason for vacating the Board's December 2010 decision relying on this opinion as the basis for denying the claim, the Court-granted joint motion cites the Board's failure to ensure compliance with its prior April 2010 remand directives by having this designated VA examiner provide responses to all of the questions posed in that remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (indicating the Veteran is entitled to this compliance as a matter of law).

In particular, according to the joint motion, this VA examiner only opined that the left ear hearing loss was "not caused by or a result of noise exposure."  The joint motion found it significant that this VA examiner did not also opine as to whether the left ear hearing loss could be related to the left ear hearing loss in service (presumably referring to the demonstrated loss in the 6,000 Hz frequency) or to the left ear conditions noted in service, i.e., the otitis externa or wax build up.  In addition, this VA examiner opined that there may be other etiologies of the left ear hearing loss, but did not opine as to whether any of these potentialities could be service related.  For example, he opined that a potential etiology of the Veteran's left ear hearing loss could involve "viral illness," but did not opine, per the Board's remand order, whether this would implicate the Veteran's diagnosis of otitis externa in service.

A rather recent precedent case admonished the Board for relying on medical opinions that were unable to establish this required linkage, without resorting to mere speculation, as cause for denying the Veteran's claims.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  In Jones, the Court noted it was unclear whether the examiners were unable to provide this requested definitive medical comment on etiology because they actually were unable to since the limits of medical knowledge had been exhausted or, instead, for example, needed further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.  The Court in Jones acknowledged there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or, as may be the case here, current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").  The Court in Jones held, however, that in order to rely upon a statement that an opinion cannot be provided without resorting to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.


The August 2010 VA examiner did not so much say he could not comment on these other possibilities without resorting to mere speculation as he just simply, according to the joint motion, neglected to provide any comment whatsoever concerning these other possibilities.  Once VA undertakes the effort to provide an examination and opinion for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  And see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated).  So further comment and clarification is needed concerning these determinative issues before readjudicating the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

Accordingly, the claim is REMANDED for the following additional development and consideration:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Return the claims file (c-file) to the August 2010 VA compensation examiner so he may provide supplemental comment concerning the likelihood (very likely, as likely as not, or unlikely) the Veteran's left ear hearing loss, i.e., deafness in this ear, is related to the left ear hearing loss in service in the 6,000 Hz frequency or to the left ear conditions noted in service, i.e., the otitis externa or wax build up.  And since this VA examiner previously indicated there may be other etiologies of this left ear hearing loss, but did not comment on whether any of these potentialities are service related, he needs to provide comment on this as well.  For example, he indicated a potential etiology of the Veteran's left ear hearing loss could involve "viral illness," so he needs to indicate whether this would implicate the Veteran's diagnosis of otitis externa in service.

In requesting this additional comment, the Board realizes both this August 2010 VA examiner and the prior May 2007 VA examiner did not believe the hearing loss in this ear is the result of noise exposure of the type the Veteran experienced in service, but the Board also needs medical comment concerning these other possibilities mentioned that equally could provide grounds for associating the hearing loss (deafness) in this ear with his military service.  So the examiner need only address these points mentioned that were not addressed when commenting previously on this determinative issue of causation.

If, for whatever reason, this examiner is no longer available or able to provide this additional comment (addendum opinion), then obtain this additional comment from someone else equally qualified.  In this eventuality, it may be necessary to have the Veteran reexamined, but this is left to the designee's discretion as to whether another examination is needed or, instead, this requested medical comment can be provided just with review of the c-file.

If another examination is needed, the Veteran is hereby advised that failure to report for this additional examination, without good cause, may have adverse consequences on this pending claim.  


The examiner, whomever designated, must discuss the rationale of the opinions, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  If, per chance, the examiner indicates he cannot comment on these additional possibilities without resorting to mere speculation, then he also has to provide some explanation of why he cannot comment; merely saying he cannot will not suffice.  As examples, he must specify whether he needs the benefit of additional evidence or other procurable data, there are multiple possible etiologies with none more prevalent than another, or the limits of medical knowledge have been exhausted, etc.

2.  Ensure the report contains responses to the questions posed (as outlined in the joint motion).  If not, take corrective action.  38 C.F.R. § 4.2  

3.  Then readjudicate the claim in light of the additional evidence.  If the disposition remains unfavorable, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

